       Case 2:20-cv-01739-SM-DPC Document 26 Filed 04/07/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA
 MIKHYL PARNELL                                  *                  CIVIL ACTION

 VERSUS                                          *                  NO. 20-1739

 LBV MARINE, LLC, ET AL.                         *                  SECTION “E” (2)

                                    ORDER AND REASONS

       Defendants LBV Marine, LLC and L&L Marine Transportation, Inc.’s Motion to Compel

Discovery and for Attorney’s Fees and Costs (ECF No. 14) is pending before me in this matter.

The motion was scheduled for submission on March 31, 2021. As of this date, Plaintiff has not

filed an Opposition Memorandum, and the deadline for same expired on Tuesday, March 23, 2021.

See E.D. La. L.R. 7.5.

       Defendants seek to compel the deposition of Plaintiff Mikhyl Parnell after Plaintiff

received adequate notice of his deposition scheduled on March 2, 2021. ECF No. 14-1, at 4–5.

Plaintiff failed to appear at the deposition and did not communicate to his attorney at the time or

opposing counsel that he would not appear. Id. at 1. Defendants also seek reimbursement for the

cost of travel to and from the deposition, time for preparation of certificate of non-appearance, cost

of transcript of certificate of non-appearance, and costs and fees in preparation for this Motion.

ECF No. 14-11, at 2–3.

       Rule 37(d) provides that the Court may “order sanctions if . . . a person designated under

Rule 30(b)(6) . . . fails, after being served with proper notice, to appear for that person's

deposition.” Fed. R. Civ. P. 37(d)(1)(A)(i). “Sanctions may include any of the orders listed in

Rule 37(b)(2)(A)(i)–(vi). Instead of or in addition to these sanctions, the court must require the

party failing to act, the attorney advising that party, or both to pay the reasonable expenses,

including attorney's fees, caused by the failure, unless the failure was substantially justified or

                                                  1
       Case 2:20-cv-01739-SM-DPC Document 26 Filed 04/07/21 Page 2 of 3




other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(d)(3). “Awardable

sanctions under [Rule 37(d)] are entirely flexible depending on the circumstances of each case.”

Shumock v. Columbia/HCA Healthcare Corp., No. 99-1777, 1999 WL 1021829, at *1 n. 4 (E.D.

La. Nov. 10, 1999) (citing Nat'l Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639

(1976)). The actions triggering Rule 37(d) do not need to be willful and may be negligent;

however, the level of culpability might inform the appropriate sanction. Coane v. Ferrara Pan

Candy Co., 898 F.2d 1030, 1032 (5th Cir. 1990) (citations omitted).

           Having considered the record, the written submissions of counsel, the lack of Opposition

Memoranda, and the applicable law,

           IT IS ORDERED that the Motion to Compel Discovery and for Attorney’s Fees and Costs

is GRANTED IN PART AND DENIED IN PART WITHOUT PREJUDICE;

           IT IS FURTHER ORDERED that Plaintiff Mikhyl Parnell is compelled to appear for a

Rule 30 deposition within 14 days of the date of this Order, or as otherwise agreed upon by the

parties;

           IT IS FURTHER ORDERED that Plaintiff Mikhyl Parnell pay Defendants $200.00

reflecting the invoiced costs for the transcript (ECF No. 14-6, at 9);

           IT IS FURTHER ORDERED that Defendants are entitled to an award of the reasonable

attorney's fees and costs incurred in bringing this Motion for Sanctions and for attending the

deposition of Mikhyl Parnell on March 2, 2021, and that Mr. Parnell shall be responsible for such

payment. In connection with this award, the parties are to do the following:

                  (1) If the parties are able to agree to a reasonable amount of attorney’s fees

           and costs, Plaintiff shall pay that amount;




                                                     2
Case 2:20-cv-01739-SM-DPC Document 26 Filed 04/07/21 Page 3 of 3




       (2) If the parties do not agree to a resolution, Defendants may, within 14

days of this Order, file a Motion for Fees and Costs pursuant to Rule 37, which

filing shall include (a) an affidavit attesting to their attorney’s education,

background, skills and experience; (b) sufficient evidence of rates charged in

similar cases by other local attorneys with similar experience, skill and reputation

and (c) a verified, contemporaneous report reflecting the date, time involved, and

nature of the services performed, as required by Local Rule 54.2; and

       (3) Plaintiff shall, within 7 days of the filing of Defendants’ Motion, file

any opposition pertaining to the imposition or the amounts requested by

Defendants.

       New Orleans, Louisiana, this ____
                                    7th day of April, 2021.


                                             ___________________________________
                                                 DONNA PHILLIPS CURRAULT
                                             UNITED STATES MAGISTRATE JUDGE




                                         3
